Citation Nr: 1021905	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-31 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings




INTRODUCTION

The Veteran served on active duty September 1955 to September 
1974, including service in the Republic of Vietnam.  He died 
in August 2007 and the Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.  The Veteran died in August 2007 at the age of 70 from 
cardiopulmonary arrest due to coronary artery disease.  No 
autopsy was performed.

2.  The evidence of record is in relative equipoise that at 
the time of death, the Veteran had a diagnosis of type II 
diabetes mellitus.

3.  The Veteran had active service in the Republic of Vietnam 
for the purpose of presumptive service connection for type II 
diabetes mellitus due herbicide exposure under 38 C.F.R. § 
3.307(a)(6)(iii).

4.  The evidence of record is in relative equipoise that the 
Veteran's type II diabetes mellitus contributed to cause or 
hasten the development of his fatal heart disease.






CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Appellant, the 
criteria for establishing entitlement to service connection 
for the cause of the Veteran's death are met.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation (DIC) if the evidence shows that a 
service-connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

In order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a pre-existing injury in the active 
military, naval or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, including diabetes mellitus, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

Analysis

The Appellant maintains that she is entitled to DIC benefits 
flowing from service connection for the cause of the 
Veteran's death, which was from acute cardiopulmonary arrest 
due to coronary artery disease.  She contends that the 
Veteran's diabetes mellitus was related to service, and that 
it was a contributing factor to the Veteran's coronary artery 
disease, which ultimately caused his death.

The Veteran's death certificate reveals that he died in 
August 2007 from acute cardiopulmonary arrest due to coronary 
artery disease.  Another significant condition contributing 
to death was listed as a history of cerebrovascular accident.  
No autopsy was performed.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of diabetes mellitus.  

Notably, however, the Veteran's DD Form 214 shows that he 
served as an Infantry Operations and Intelligence Specialist 
in the Army and received numerous medals, including the 
Vietnam Service Medal, Vietnam Cross of Gallantry with Palm, 
Vietnam Jump Wings and the Combat Infantryman Badge, for his 
service in Vietnam.  The Veteran met the definition of 
service in the Republic of Vietnam and thus he is presumed to 
have been exposed to herbicides in service.

On VA Form 21-526, which was received by VA in August 2007, 
the Veteran noted that he had type II diabetes mellitus and 
was treated by Dr. S.L. for this condition.  In a September 
2007 letter, the Veteran's private physician, Dr. S.L., 
stated that the Veteran had suffered from diabetes since 
1996.  On balance, the Board finds it reasonable to conclude 
that at the time of the Veteran's death, he had been 
diagnosed with type II diabetes mellitus.

The Veteran is presumed to have been exposed to herbicides 
due to his service in the Republic of Vietnam and therefore 
his type II diabetes mellitus is subject to presumptive 
service connection, pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

In the September 2007 letter, the Veteran's private physician 
also noted that the Veteran had suffered a fatal myocardial 
infarction.  The physician opined that the Veteran's diabetes 
was a contributing factor to his progressive atherosclerotic 
disease, which the physician was sure contributed to the 
Veteran's death.

There is no contrary medical opinion of record.  Not only is 
there no medical opinion against the Appellant's claim, but 
there is medical evidence - the September 2007 private 
medical opinion - in support of the Appellant's claim.  There 
is of record a medical opinion linking the Veteran's death to 
his diabetes mellitus, for which the Veteran is entitled to 
presumptive service connection due to exposure to herbicides.  
It is clear that the evidence regarding the Appellant's claim 
for service connection for the cause of the Veteran's death 
is at least in equipoise.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Appellant 
prevails.  See Gilbert, supra.  Therefore, service connection 
for the cause of the Veteran's death is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  In light of the favorable determination 
contained herein, however, further development with regard to 
VA's duties to notify and assist would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).










ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


